Citation Nr: 0943913	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-06 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for heart disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hallux limitus-rigidus with degenerative joint 
disease.  

4.  Entitlement to an initial compensable rating for left ear 
hearing loss.  

5.  Entitlement to an initial compensable rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
June 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

The Veteran perfected his appeal as to the issue of 
entitlement to service connection for heart disability, with 
the filing of a substantive appeal in November 2007.  The 
Board notes that the claims file includes a DRO (Decision 
Review Officer) Conference Report dated in April 2009 
pertaining to a DRO telephone conversation with the Veteran.  
In the Conference Report, the DRO stated that in the 
telephone conversation the Veteran indicated that he had not 
intended to file a claim for heart disability and that he was 
willing to withdraw this issue from contention.  The DRO 
noted the Veteran agreed that he would submit a statement 
indicating that the issue of service connection for a heart 
condition was being withdrawn.  The Veteran did not have a 
hearing at the RO at which he withdrew the issue, nor does 
the record include a withdrawal of that issue in writing  
from the Veteran or his representative as required 
by 38 C.F.R. § 20.204 (2009).  The Board has, therefore, 
listed entitlement to service connection for heart disability 
as among the issues on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran did not appear for a Board video conference 
hearing scheduled for June 9, 2009.  In late June 2009, the 
Board denied a motion received from the Veteran's 
representative requesting that the hearing be rescheduled.  
The Board explained that the motion was denied because the 
motion had not provided any reasons showing good cause for 
the Veteran's failure to appear for the hearing.  

In July 2009, the RO forwarded to the Board a June 2009 
letter from the Veteran in which he explained that in 
April 2009, upon receipt of notice that he had been scheduled 
for a Board video conference hearing in May 2009, he 
telephoned the RO and requested rescheduling of the hearing 
because he would be in the hospital for spinal surgery.  He 
further stated that he had stated that he would call the RO 
after he was released from the hospital.  The Veteran 
asserted that the RO went ahead and scheduled the hearing for 
June 9th and he telephoned the RO the day before, but could 
only get an answering service.  He stated that he telephoned 
again on the day of the hearing to explain that as of that 
time, he could barely walk and was in significant pain due to 
his recent spinal surgery; he requested rescheduling of the 
hearing.  As the Veteran has shown good cause for failure to 
appear at the scheduled hearing and has explained the reasons 
a timely request for postponement could not be submitted, the 
Board grants the Veteran's motion for a new hearing.  
38 C.F.R. § 20.702(d) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference Board hearing from the RO in 
Providence, Rhode Island.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



